Name: ECSC High Authority: Decision No 37-54 of 29 July 1954 on the publication of price lists and conditions of sale applied by undertakings in the steel industry to the sale of special steels within the meaning of Annex III to the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  marketing;  iron, steel and other metal industries
 Date Published: 1954-08-01

 Avis juridique important|31954D0037ECSC High Authority: Decision No 37-54 of 29 July 1954 on the publication of price lists and conditions of sale applied by undertakings in the steel industry to the sale of special steels within the meaning of Annex III to the Treaty Official Journal 018 , 01/08/1954 P. 0470 - 0472 Danish special edition: Series I Chapter 1952-1958 P. 0022 English special edition: Series I Chapter 1952-1958 P. 0022 Greek special edition: Chapter 08 Volume 1 P. 0016 Spanish special edition: Chapter 08 Volume 1 P. 0017 Portuguese special edition Chapter 08 Volume 1 P. 0017 Finnish special edition: Chapter 13 Volume 1 P. 0009 Swedish special edition: Chapter 13 Volume 1 P. 0009 DECISION No 37-54 of 29 July 1954 on the publication of price lists and conditions of sale applied by undertakings in the steel industry to the sale of special steels within the meaning of Annex III to the TreatyTHE HIGH AUTHORITY, Having regard to Articles 60 (2) (a) and 63 (2) of the Treaty; Having regard to Annex III to the Treaty; Having regard to Decision No 31-52 of 2 May 1953 on the publication of price lists and conditions of sale applied by undertakings in the steel industry, as amended by Decision No 2-54 of 7 January 1954 (Official Journal of 4 May 1953, p. 111, and of 13 January 1954, p. 218); Whereas the price lists and conditions of sale applied by undertakings must be such as make it possible to verify that the rules of competition laid down in the Treaty, and in particular Articles 4 and 60 thereof, are being observed; Whereas for the sale of special steels within the meaning of Annex III to the Treaty, however, publication of prices and conditions of sale is obligatory only where transactions concern either qualities produced by several undertakings and used by several customers, or a given quality produced by one undertaking and used by several customers, or a quality produced by several undertakings and used by one customer only; Whereas the rules made for this purpose must apply both to purchasers for resale in the unaltered state and to commission agents, as well as to producer undertakings themselves; Whereas transactions concerning special steels present features which do not warrant their inclusion within the scope of Decision No 2-54 of 7 January 1954; DECIDES:Article 1The provisions of Decision No 31-53, as amended by Decision No 2-54, shall not apply to undertakings in the steel industry in respect of the sale of special steels within the meaning of Annex III to Treaty. Article 2Undertakings in the steel industry shall publish their price lists and conditions of sale for special steels within the meaning of Annex III to the Treaty in accordance with the provisions of this Decision. Article 3Before making a quotation or concluding a transaction concerning the qualities of steel listed below, undertakings shall publish, in accordance with the following Articles, the prices and conditions of sale applicable in the common market to these qualities, namely: (a) manganese-silicon steels for vehicle springs; (b) sulphur, lead and lead-sulphur free-cutting steels; (c) electrical sheet, irrespective of wattage loss; (d) non-alloy structural steels containing 0.6 % or more of carbon; (e) alloy structural steels in group (a) of Annex III to the Treaty made to consumer's own specification; (f) alloy structural steels to the following standards: >PIC FILE= "T0001214"> Article 4All price lists and conditions of sale published shall contain at least the following information: (a) basic price according to quality and category of products; (b) extras which apply, showing at least: - any additional charge for size or length; - any increase or reduction related to quantity ordered; - tolerances not liable to surcharge; - any increase for reduced tolerances in respect of rolling, shearing or weight; - any surcharge or increase normally applied in connection with delivery of the various products; (c) place of delivery; (d) method of quotation; (e) costs in connection with method of shipment; (f) all rebates allowed, and in particular: - quantity rebates, whether allowed on individual specification, on the whole of an order, on tonnage obtained from one supplier over a period, or on the basis of a purchaser's total consumption; - loyalty discount; - rebates, refunds or any other kind of benefit to dealers or selling agencies; (g) terms of payment; (h) nature and amount of taxes and other charges additional to the prices on the price lists, under the terms offered to purchasers; (i) where the conditions which apply to the transaction relate to the price list in force on the day on which the order is placed and may be subject to revision: - the circumstances, in which such revision may occur. Article 5Price lists shall not refer to qualities or products which do not in fact fall within the range of products of the undertaking concerned. Article 61. (a) Price lists and conditions of sale shall apply not earlier than one clear day after they have been addressed in printed form to the High Authority; (b) Sellers shall, upon request, communicate them to anyone interested; (c) The High Authority may decide to publish such price lists and conditions of sale by means of a special publication. 2. Paragraph 1 shall also apply to any amendment of price lists and conditions of sale. Article 71. Undertakings shall frame their conditions of sale in such a way that their customers, selling agencies and commission agents, in reselling their products in the unaltered state other than by sale ex depot, are under an obligation to make their price lists and conditions of sale comply with the rules set out in this Decision. Where in their price lists purchasers, selling agencies or commission agents do not state their own prices or conditions of sale, they may discharge their obligation by making available in the manner required by Article 6 the price lists and conditions of sale drawn up in pursuance of this Decision by producer undertakings in respect of their sales. 2. Undertakings shall be held liable for any breach of the foregoing obligation committed by their direct agents, selling agencies or commission agents. Article 8The foregoing provisions shall apply to price lists and conditions of sale drawn up after the date of this Decision and in any event to all price and conditions of sale in force on and after 20 August 1954.This Decision was considered and adopted by the High Authority at its meeting on 29 July 1954. For the High Authority The Vice-President Franz ETZEL